DETAILED ACTION
 Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Amendment
3.	Patent Owner is reminded that, with respect to the amendment filed 11/12/2021, and any future amendments, NO CLEAN COPY OF THE SPECIFICATION AMENDMENTS AND/OR CLAIM AMENDMENTS SHOULD BE SUBMITTED.
4.	Patent Owner should only submit the proper claim amendments and amendments to the specification, and NO CLEAN COPY.  New Amendment format, where clean copies of specification amendment and/or claim amendments were no longer to be submitted, was instituted in 2003 (i.e., almost 20 years ago).  Submitting clean and marked-up copies may lead to confusion during the printing process.
Drawings
5.	The following is a quote from 37 C.F.R. 1.173(a)-(b):
(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251. 
(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321), certificate of correction (§§ 1.322 through 1.324), or reexamination certificate (§ 1.570) issued in the patent must be included. (See also § 1.178).
(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

(emphasis examiner)

	
6.	The drawings are objected to because Figures 2 and 4-10 must be identified as “Amended”.  Corrected drawing sheets in compliance with 37 CFR 1.173(a)-(b).
7.	The objection to the drawings will not be held in abeyance.

Specification
8.	The following is a quote from 37 C.F.R. 1.173(b)(1) and (d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  


(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

(emphasis examiner)
	
9.	The amendment filed 11/12/2021, employs strikethrough of the amendment of column 2, line 61 to column 3 line 4 and column 3 lines 5-11. The deleted sections must be bracketed.

Claim Objections
10.	Claims 5 and 6 are objected to because of the following informalities:  In both claims 5 and 6, a period needs to be added to the end of the sentences.  Appropriate correction is required.

Oath/Declaration
11.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one claim that contains an error upon which the broadening reissue is based.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414, Roman Numeral II, (B), third paragraph:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required . . . .” (emphasis examiner)

claim is unduly narrow because inclusion of ‘neck geometric metacenter, a neck metacentric height... body center of gravity, a body center of buoyancy, a body geometric metacenter, [and] a body metacentric height’ are not needed for patentability.” (emphasis examiner) does not identify the claim number as required by MPEP 1414, Roman Numeral II, (B), third paragraph.
13.	It appears that Patent Owner has forgotten to include the claim number that contains the error in the patent. Patent Owner must do this if this is a broadening application.

Original Patent Rejection - 35 USC § 251
14.	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

15.	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or 

that applicant considered the material now claimed to be his or her invention.
(emphasis examiner)

16.	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are merely suggested or indicated in the original specification'”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360. See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346, 2019 U.S.P.Q.2d 221227 (Fed. Cir. 2019) (Forum sought a declaration of invalidity of the Reissue patent, arguing that the added reissue claims did not comply with the original patent requirement under 35 U.S.C. 251 and improperly broadened the original patent claims by omitting the arbor limitations. Flow argued that a person of ordinary skill in the art would understand that the patent disclosed multiple inventions, consisting of embodiments with and without arbors and supported its argument with an expert declaration from an experienced machinist. The Federal Circuit summary judgment in favor of Forum. The original patent does not disclose the invention claimed in the reissue patent).
Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, Patent Owner disclosed a decoy for luring water fowl, which included, in all embodiments, an anchor and an anchor line. This anchor and anchor line are considered essential to the claimed invention to have a functional device. See Col. 1, ll. 30-35:
“An anchor is attached to the neck with an anchor line through the central channel. The head, when rotating, causes the anchor line to push against the central channel creating a force opposing further rotation that limits motion of the head”.
18.	Also in Col. 2, ll. 28-35:
“Decoy 10 solves that problem by having an anchor attached to a central eyebolt 16. When neck 14 is rotated, anchor line 20 exerts a force upon central channel 34 that causes central channel 34 to act much like a keel in providing a force opposing further rotation like a spring onto head 12 and neck 14. In effect this creates a rotating and swaying motion of head 12 that resembles the natural pattern of water fowl”.
19.	Therefore, claim 12, which is directed to a decoy for luring water fowl (absent the required anchor) does not satisfy the “original patent” requirement.
20.	Claims 12-14 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 251
21.	Claims 1-9 and 11-17 stand rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
22.	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
23.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

24.	Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

26.	With respect to claim 17, there is no support in the originally filed disclosure of “wherein the first and second assemblies are only coupled by contact of the anchor line and the channel upon removal head and neck region are allowed to float freely within the cylinder walls that houses the reservoirs” (emphasis examiner).
27.	Since there is no support in the originally filed disclosure of the above claim limitations, they constitute new matter.

28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


29.	Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
30.	With respect to claim 6, the limitation “wherein the neck is configured to rotate within the upper and lower reservoirs independently of the body while being retained in 
31.	With respect to claim 17, “wherein the first and second assemblies are only coupled by contact of the anchor line and the channel upon removal head and neck region are allowed to float freely within the cylinder walls that houses the reservoirs” (emphasis examiner) is confusing. There are no cylinder walls mentioned in the original disclosure. This makes the scope of the claim unclear.

Response to Arguments
32.	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
33.	Patent Owner argues the following, in pertinent part (page 6 of response):
“Claims 1-9 and 11-16 are pending. Claims 10 and 18 are cancelled. With respect to the drawing amendment, point 52 does move, but only slightly. The issue with component 34 is resolved by adjusting some line lengths. Spherical coordinate grids are added at the examiner’s request. No new material is added.

The applicant is trying to remove some paragraphs from the specification with wording requested by the examiner. If the examiner wants different wording, please specify and we can use that.

The oath objection is traversed with another oath. The section 251 rejection reads:

Therefore, claims 5, 6, 12 and 13, which are directed to a decoy for luring water owl [sic] (absent the required anchor and anchor line) do not satisfy the "original patent" requirement.



30. New independent claim 12 is broader in at least one respect than the patented independent claim 3.

31. Claim 12 omits the claim limitation "wherein the first and second assemblies are only coupled by contact of the anchor line and the channel".

This rejection is traversed by adding the anchor and anchor line from claim 13 into claim 12 and removing unnecessary naval architecture limitations. The 112 rejections for claim 18 are technically moot because claim 18 is cancelled.

The applicant requests a notice of allowance.”

34.	Patent Owner further includes language pertaining to “No Disclaimers or Disavowals”, but none of this language has to do with the Final Office Action and any rejections contained therein.
35.	As stated above, the declaration filed 11/12/2021 fails to list the claim number that contains the error.
36.	Claim 12 does not include an anchor limitation, so the Original Patent Rejection stands. Claim 15 is the first recitation of an anchor.
37.	Patent Owner has overcome the Recapture rejection under 35 § USC 251.
38.	Claims 6 and 17 still recite the term “cylinder”, which is not found in the original patent disclosure.

Conclusion
39.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 
40.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
41.	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
42.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
44.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /WCD/ and /GAS/